

117 HR 3567 IH: Veterans’ Entry to Apprenticeship Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3567IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Budd (for himself and Mr. Davidson) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that veterans may attend pre-apprenticeship programs using certain educational assistance provided by the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Veterans’ Entry to Apprenticeship Act.2.Programs of pre-apprenticeship(a)In generalChapter 36 of title 38, United States Code, is amended by inserting after section 3687 the following new section:3687A.Programs of pre-apprenticeship(a)In generalSubject to subsection (b), and except as provided by subsection (c), the Secretary shall treat a pre-apprenticeship program as a program of apprenticeship for purposes of providing educational assistance.(b)Approval of pre-Apprenticeship programA pre-apprenticeship program may be covered under subsection (a)—(1)if the program is recognized under or compliant with any standards for a postsecondary pre-apprenticeship program required by the State in which the program is located; or(2)in the case of a program for which a State does not require any such standards, if—(A)the curriculum of the program is approved by a sponsor and the sponsor certifies to the Secretary that the program will prepare an individual with skills and competencies needed to enroll in a registered apprenticeship program; and(B)the program maintains conduct and attendance policies in accordance with a sponsor.(c)BenefitsThe educational assistance received by a covered individual enrolled in a pre-apprenticeship program under subsection (a) shall be equal to the amount and kind of such assistance received by the individual if the individual were enrolled in a program of apprenticeship, except that if the individual is not paid as part of such program, each monthly allowance for housing payable to the individual under such assistance shall be an amount equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E–5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the pre-apprenticeship program.(d)Charge to entitlementThe entitlement of a covered individual pursuing a pre-apprenticeship program under subsection (a) shall be charged at a rate equal to the rate charged if the program were a program of apprenticeship.(e)DefinitionsIn this section:(1)The term covered individual means an individual who is—(A)entitled to educational assistance; and(B)seeking to use such assistance for a program of apprenticeship.(2)The term educational assistance means educational assistance provided under chapter 30, 32, 33, 34, or 35 of this title or chapter 1606 of title 10.(3)The term pre-apprenticeship program means a program or set of objectives—(A)designed to prepare individuals to enter and succeed in a registered apprenticeship program; and(B)that has a documented partnership with at least one sponsor.(4)The term registered apprenticeship program means an apprenticeship program registered with the Office of Apprenticeship of the Employment Training Administration of the Department of Labor or a State apprenticeship agency recognized by the Office of Apprenticeship pursuant to the Act of August 16, 1937 (popularly known as the National Apprenticeship Act; 29 U.S.C. 50 et seq.).(5)The term sponsor, with respect to a pre-apprenticeship program, means an entity that formally supports the pre-apprenticeship program, including—(A)a registered apprenticeship program;(B)a department or agency of a State or local government;(C)an institution of higher learning; or(D)any other public, private, or nonprofit entity that the Secretary determines to be a sponsor for purposes of this section..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3687 the following new item:3687A. Programs of pre-apprenticeship..(c)Effective dateSection 3687A of title 38, United States Code, as added by subsection (a), shall apply with respect to an individual who enrolls in a program of pre-apprenticeship described in such section beginning on or after the date of the enactment of this Act.